Citation Nr: 0611902	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  00-22 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to the low back.

2.  Entitlement to service connection for the residuals of an 
injury to the neck.

3.  Entitlement to service connection for clostridium 
difficile associated with service-connected chronic 
sinusitis/allergic rhinitis.

4.  Entitlement to an increased disability rating for lichen 
simplex chronicus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 to October 
1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In part, the RO denied service 
connection for the residuals of a low back injury, the 
residuals of a neck injury, and status post right inguinal 
herniorrhaphy.  

In June 2002, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Muskogee, Oklahoma.  
In November 2003, the Board remanded the issues for further 
development.  In July 2004, the Board reopened the previously 
denied claims for service connection for residuals of low 
back and neck injuries and determined that new and material 
evidence had not been received to reopen the previously 
denied claim for service connection for status post right 
inguinal herniorrhaphy.

These matters also come before the Board on appeal of an 
August 2001 rating decision which denied service connection 
for clostridium difficile associated with service-connected 
chronic sinusitis/allergic rhinitis, and denied increased 
ratings for lichen simplex chronicus and chronic 
sinusitis/allergic rhinitis.  The veteran timely perfected an 
appeal of these determinations to the Board.  

In a September 2003 rating decision, the RO increased the 
disability rating for chronic sinusitis/allergic rhinitis to 
30 percent.  In a subsequent correspondence, the veteran 
indicated that he was satisfied with his appeal with respect 
to the issue of an increased disability rating for chronic 
sinusitis/allergic rhinitis.  Thus, that issue is no longer 
before the Board.

The issues of entitlement to service connection for 
clostridium difficile associated with service-connected 
chronic sinusitis/allergic rhinitis and entitlement to an 
increased disability rating for lichen simplex chronicus, 
currently evaluated as 10 percent disabling, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

Residuals of injury to the low back and neck did not 
originate in service or within one year thereafter, and they 
are not related to any incident of service.  


CONCLUSION OF LAW

Residuals of injury to the low back and neck were not 
incurred in or aggravated by active service, and they may not 
be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, with respect to the issues of entitlement to 
service connection for residuals of injury to the low back 
and neck, the unfavorable AOJ decision that is the basis of 
the appeal was already decided and appealed prior to VCAA 
enactment.  The United States Court of Appeals for Veterans 
Claims (Court) acknowledged in Pelegrini that where, as here, 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of a March 2003 notice essentially 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  In this 
regard, the letter informed the veteran and his 
representative of the information and evidence necessary to 
substantiate a claim for service connection, and of his and 
VA's respective duties for obtaining evidence.  The letter 
also asked him to inform VA of any other information or 
evidence that might support his claims, and to send any 
additional information or evidence.  Thus, as a practical 
matter, the Board observes that the veteran has been asked to 
send any evidence in his possession that pertains his claims.  

In addition, the veteran was provided with a copy of the 
appealed September 1999 rating decision, October 2000 
statement of the case, November 2003 Board remand, July 2004 
Board decision and remand, and numerous supplemental 
statements of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claims.  By way of 
these documents, the veteran was also specifically informed 
of the information and evidence previously provided to VA or 
obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, post-service VA and private medical 
records, VA examination reports, and statements made by and 
on behalf of the veteran in support of his claims.  In 
addition, the Board observes that all available VA and 
private medical records have been obtained and associated 
with the claims file.  In this regard, the record shows that 
all available records from the Oklahoma City VA Medical 
Center have been obtained and private medical records from 
Dr. Newby are not available.

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of the VCAA notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993)

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and effective date 
of an award.  For the reasons described below, service 
connection for the claimed disabilities is being denied and 
neither a disability rating nor an effective date will be 
assigned.  As such, there is no prejudice to the veteran with 
respect to any notice deficiencies related to rating or 
effective date issues.  See Bernard, supra; Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error). 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

If arthritis manifested to a degree of 10 percent or more 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  

The veteran contends, in essence, that he injured his back in 
boot camp and in Navy Diver's School and that he injured his 
back and neck aboard a submarine when he fell onto some 
equipment while descending a ladder when a hatch fell on his 
head and closed on his hands.  As such, the Board will 
consider these two issues together.

After review, the Board finds that the veteran's residuals of 
injury to the low back and neck did not have their onset 
during service.  In this regard, although the service medical 
records reflect that in January 1972 a hatch fell on his 
right middle finger, they do not reflect any injury to the 
low back or neck.  Further, subsequent service medical 
records do not reflect any treatment for the low back or 
neck.  Moreover, at his separation examination, the veteran 
denied any recurrent back pain and did not otherwise complain 
of residuals of injury to the low back or neck; and the 
examination revealed a normal evaluation of the spine.

In addition, the Board finds that the veteran's residuals of 
injury to the low back and neck did not have their onset 
within one year after discharge.  In this regard, a December 
1974 VA examination report reflects no complaints related to 
the low back or neck, and examination revealed full range of 
motion of the entire spine without pain and no redness, 
swelling, or tenderness.  The veteran contends that he began 
receiving treatment for his back and neck the month following 
discharge; however, the record contains no actual treatment 
reports within a year following discharge.  As such, despite 
the current diagnosis of arthritis of the lumbosacral spine, 
the veteran cannot benefit from the provisions of 38 C.F.R. 
§ 3.307.

The Board notes that an October 2000 letter from Dr. Newby, a 
private physician, reflects that the veteran was treated for 
a low back and neck condition in 1974 but that his records 
were destroyed in a fire and flood.  Similarly, a March 2004 
letter from Dr. Newby reflects that, after talking to the 
veteran, he remembered treating the veteran for lower back 
and neck problems from November 1974 to late 1978.  The Board 
acknowledges that the veteran's medical records are 
unfortunately unavailable.  However, the Board observes that 
other existing medical records from that time, namely the 
above December 1974 VA examination report, fail to show that 
the veteran had a low back or neck disorder within one year 
after separation.  As such, Dr. Newby's recollection is 
unsupported by the evidence of record.

Furthermore, the Board finds that the veteran's residuals of 
injury to the low back and neck are not related to any 
incident of service.  In this regard, the Board notes that an 
August 2004 private medical record contains the opinion that 
it is more likely than not that the veteran's spinal problems 
were service related since they started while he was enlisted 
in the Navy.  However, the Board reiterates that the record 
contains no evidence of an in-service injury to the low back 
or neck.  In this regard, the Board observes that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Swann 
v. Brown, 5 Vet. App. 229, 233 (1993).  

Moreover, the Board notes a September 2005 VA examination 
report, which reflects the opinion that the veteran's current 
low back and neck pain are not etiologically related to his 
military service.  The examiner based his opinion on the fact 
that there was no evidence of any injury to the low back or 
neck or any treatment to the low back or neck while in 
service.  In this regard, the examiner specifically noted the 
January 1972 entry in the service medical records showing an 
injury to the veteran's finger caused by a hatch, but 
observed that there was no evidence that the veteran 
sustained an injury to the low back or neck.  The Board finds 
the opinion of the VA examiner to be of great probative value 
as he had an opportunity to review the veteran's claims file.

The Board notes that there is a typographical error in the 
July 2004 remand.  In this regard, the remand refers to a 
January 1976 injury.  The Board observes that the correct 
date of the injury is January 1972.  The Board notes that the 
above VA examiner refers to a 1976 injury.  The examiner 
stated that there was no incident or injury in January 1976 
as mentioned in the Board remand.  However, the Board does 
not find this typographical error to be of significance, 
particularly in light of the examination report as a whole 
clearly showing that the examiner acknowledged the correct 
1972 injury in making his opinion, and dismissed the 1976 
injury as not being of record.  Moreover, the Board does not 
find the examination report to be ambiguous, and thus a 
remand for clarification is not required.  It is clear that 
the examiner considered the correct date of the injury and 
provided his opinion based on the relevant service medical 
records.  

The Board also notes that VA treatment notes and a June 1995 
VA examination report reflect a history of falling down a 
ladder and injuring the low back in service.  In this regard, 
the Board observes that a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

The Board acknowledges the veteran's contentions that he has 
residuals of injury to the low back and neck that are related 
to service.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for residuals of injury to the low back 
and neck.  Thus, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of injury to the low back is 
denied.

Service connection for residuals of injury to the neck is 
denied.


REMAND

The record shows that in 2000 the veteran was treated for a 
clostridium difficile infection in his colon after taking 
antibiotics for his service-connected chronic 
sinusitis/allergic rhinitis.  An October 2000 letter from a 
private physician reflects that the veteran's clostridium 
difficile infection had resolved but he was still taking 
acidophilus and lactobacillus to help get the normal gut 
flora back in his colon.  Then, an October 2003 VA treatment 
note reflects a stomach problem with loose stools that 
started after episodes of clostridium difficile three years 
ago, with current complaints of abdominal pain, nausea, and 
diarrhea.  In addition, an August 2004 private medical record 
also reflects complaints of abdominal pain and diarrhea.  

The Board observes that fulfillment of the statutory duty to 
assist under the VCAA also requires VA to provide a medical 
examination when such an examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
is necessary to make a decision on the claim when the record 
(1) contains competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability, (2) indicates that the disability or symptoms may 
be associated with the claimant's active duty, and (3) does 
not contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4).

As the record on appeal indicates that the veteran developed 
a clostridium difficile infection due to the treatment of his 
service-connected chronic sinusitis/allergic rhinitis and the 
record is unclear as to whether the veteran currently has a 
clostridium difficile infection, or residuals thereof, the 
Board finds that a VA gastrointestinal examination is needed 
prior to adjudication of this claim.

With respect to the increased rating claim for lichen simplex 
chronicus, the Board notes that the regulations regarding the 
evaluation of skin disease were revised, effective August 30, 
2002.  See 67 Fed. Reg. 49,590-99 (2002).  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
veteran filed his claim prior to August 30, 2002, the Board 
must consider the regulations in effect both prior to and 
since August 30, 2002.  In this regard, the Board notes that 
the veteran underwent a VA skin examination in April 2001.  
As the examination report is almost five years old and did 
not address the amended regulations, the RO should schedule 
the veteran for a VA skin examination to determine the 
current severity of his lichen simplex chronicus that 
addresses the rating criteria of both the former and revised 
skin regulations.

Furthermore, as noted above, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
rating or effective date for the disabilities on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is awarded 
and that a new effective date will be assigned if an 
increased disability rating is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Lastly, the Board notes that the record is unclear as to 
whether the veteran's representative had an opportunity to 
review the claims file and present argument with respect to 
the issues of entitlement to service connection for 
clostridium difficile associated with service-connected 
chronic sinusitis/allergic rhinitis and entitlement to an 
increased disability rating for lichen simplex chronicus, 
currently evaluated as 10 percent disabling.  As such, on 
remand, the veteran's representative should be provided such 
an opportunity.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Thus, in addition to the action 
requested below, the RO should undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to readjudicating the veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues of 
entitlement to service connection for 
clostridium difficile associated with 
service-connected chronic 
sinusitis/allergic rhinitis and 
entitlement to an increased disability 
rating for lichen simplex chronicus, 
currently evaluated as 10 percent 
disabling, the RO should send the veteran 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

2.  Thereafter, the RO should schedule the 
veteran for a VA gastrointestinal 
examination to determine the nature, 
extent, and etiology of any existing 
clostridium difficile infection or 
residuals thereof.  The veteran's claims 
file, to include a copy of this REMAND, 
should be made available to and reviewed 
by the examiner.  The examination report 
should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  If a clostridium 
difficile infection or residuals thereof 
are found, the examiner, based on 
examination findings, medical principles, 
and historical records, should state 
whether the veteran's current infection or 
residuals are related to his service-
connected chronic sinusitis/allergic 
rhinitis, particularly the antibiotic 
treatment thereof.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.

4.  The RO should also schedule the 
veteran for a VA skin examination to 
determine the current severity of his 
lichen simplex chronicus.  The veteran's 
claims file, to include a copy of this 
REMAND, should be made available to and 
reviewed by the examiner.  The examination 
report should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  Based on examination 
findings, medical principles, and 
historical records, the examiner is asked 
to address the following:

(A)  State whether the veteran's lichen 
simplex chronicus is manifested by:

(i)  constant exudation or itching, 
extensive lesions, or marked 
disfigurement; or
(ii)  ulceration or extensive 
exfoliation or crusting, and systemic 
or nervous manifestations; or 
exceptional repugnance.

(B)  State whether the veteran's lichen 
simplex chronicus involves:

(i)  20 to 40 percent of the entire 
body or 20 to 40 percent of exposed 
areas affected; or required systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs for a 
total duration of six weeks or more, 
but not constantly, during the past 12-
month period; or
(ii)  more than 40 percent of the 
entire body or more than 40 percent of 
exposed areas affected; or required 
constant or near-constant systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs during 
the past 12-month period.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

5.  After the foregoing, the RO should 
readjudicate the issues of entitlement to 
service connection for clostridium 
difficile associated with service-
connected chronic sinusitis/allergic 
rhinitis and entitlement to an increased 
disability rating for lichen simplex 
chronicus, currently evaluated as 10 
percent disabling.

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


